DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed 06/15/2021.
Claims 1-20 are pending.

Priority

This application claims as a continuation of U.S. Patent Application No. 16/165,329 filed 10/19/2018, which claims priority from U.S. Provisional Patent Application No. 62/575,202 filed 10/20/2017.  The parent application and the provisional application provide sufficient support for the claimed invention of this application as requirements under 35 U.S.C. §112(a) or pre-AIA  35 U.S.C. §112, first paragraph.  Therefore, the effective filing date of this application is 10/20/2017.

Remarks

Regarding claim 1, claim 1 recites a system comprising a memory and a processor (i.e., hardware component(s)), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for determining potential combinations of resources (e.g., individuals, devices, etc.) for participating in a project is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-13 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 14, claim 14 recites a method comprising a series of steps/acts performed with a computing device, which is directed to a process (i.e., a statutory category of invention).  In addition, claim 14 reciting a method/technique for determining potential combinations of resources (e.g., individuals, devices, etc.) for participating in a project is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 14 as well as its dependent claims 15-19 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 20, claim 20 recites a non-transitory computer-readable device comprising instructions, which is directed to an article of manufacture (i.e., a statutory category of invention).  In addition, claim 20 reciting a method/technique for determining potential combinations of resources (e.g., individuals, devices, etc.) for participating in a project is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 20 is eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 9-12, 14, 17, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8, 13 and 20 of U.S. Patent No. 11,036,938. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 4, 8, 13 and 20 of the earlier patent anticipate or suggest all limitations as recited in claims 1-3, 5, 9-12, 14, 17, 18 and 20 of this instant application.
In particular, the mapping of the rejection is as follows:
Instant Application
Patent No. 11,036,938
A system, comprising:
A system, comprising:
a memory that stores instructions; and
a memory that stores instructions; and
a processor that executes the instructions to perform operations, the operations comprising:
a processor that executes the instructions to perform operations, the operations comprising:
determining, based on first attributes associated with a project and second attributes for individuals, devices, or a combination thereof, to participate in tasks associated with the project, content related to the first attributes, the second attributes or a combination thereof;
receiving, from a first computing device and at a graphical user interface search element, first attributes associated with a project and second attributes for individuals, devices, or a combination thereof, to participate in tasks associated with completing the project;

providing, to a controller of a natural language engine, the first attributes and the second attributes;

providing, via the controller of the natural language engine, the first attributes and the second attributes to a semantic query library and to a natural language processing algorithm to determine content related to the first attributes and the second attributes;

receiving the content at the controller;
providing the content to the graphical user interface search element; 
providing the content to the graphical user interface search element;
receiving, via the graphical user interface search element, a selection of a portion of the content to be searched via a search engine, wherein the selection of the portion of the content to be searched via the search engine is utilized by a controller to determine and provide future recommended content for use in a future search for a future project, wherein the future recommended content has a higher priority than other recommended content for the future search for the future project based on the future recommended content being correlated with the selection of the portion of the content;
receiving, via the graphical user interface search element, a selection of a portion of the content to be searched via a search engine, wherein the selection of the portion of the content to be searched via the search engine is utilized by the controller to determine and provide future recommended content for use in a future search for a future project, wherein the future recommended content has a higher priority than other recommended content for the future search for the future project based on the future recommended content being correlated with the selection of the portion of the content;
executing, by utilizing the search engine, a search based on the selection of the portion of the content, the first attributes, the second attributes, or a combination thereof; and
executing, by utilizing the search engine, a search based on the selection of the portion of the content, the first attributes, and the second attributes; and
determining , based on the search, potential combinations of individuals, devices, or a combination thereof, for participating in the project, wherein the potential combinations are determined based on the individuals, the devices, or a combination thereof, in the potential combinations having a correlation with the first attributes, the second attributes, the portion of the content, or a combination thereof.
determining , based on the search, potential combinations of individuals, devices, or a combination thereof, for participating in the project, wherein the potential combinations are determined based on the individuals, the devices, or a combination thereof, in the potential combinations having a correlation with the first attributes, the second attributes, the portion of the content, or a combination thereof, wherein feedback associated with performance of a combination of the potential combinations during participation of the combination in the project is utilized to adjust a weight of an attribute for use in the future search for the future project.


Similarly, 
	Claim 2 of the instant application is 	rejected by  	Claim 1 of the earlier patent
	Claim 3				rejected by	Claim 3
	Claim 5				rejected by	Claim 8
	Claim 9				rejected by	Claim 1
	Claim 10				rejected by	Claim 4
	Claim 11				rejected by	Claim 1
	Claim 12				rejected by	Claim 13
	Claim 14				rejected by	Claim 1
	Claim 17				rejected by	Claim 1
	Claim 18				rejected by	Claim 1
	Claim 20				rejected by	Claim 20

Specification

The disclosure is objected to because of the following informalities: 

Regarding paragraph [0001] of the Specification, the U.S. Patent Application No. 16/165,329 has been patented, its information should be supplemented with its patent information (e.g., Patent No.).

Appropriate correction is required.

Claim Objections

Claim 16 is objected to because of the following informalities:  the term “the potential combination” in line 2 should be “the potential combinations” (i.e., the term “combination” should be in plural form).  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the feedback" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10-16, 19, and 20 (effective filing date 10/20/2017) are rejected under 35 U.S.C. 103 as being unpatentable over Lambroschini (U.S. Publication No. 2015/0088567, Publication date 03/26/2015), and further in view of Choi (KR 20120096806, Publication date 08/31/2012).

As to claim 1, Lambroschini teaches:
“A system” (see Lambroschini, Abstract and Fig. 1), comprising:
“a memory that stores instructions” (see Lambroschini, Fig. 1, element 42); and
“a processor that executes the instructions to perform operations, the operations comprising” (see Lambroschini, Fig. 1, element 40):
“determining, based on first attributes associated with a project and second attributes for individuals, devices, or a combination thereof, to participate in tasks associated with the project, content related to the first attributes, the second attributes or a combination thereof” (see Lambroschini, [0039]-[0040] wherein the searching process includes comparing between required skills for the process (i.e., first attributes) and candidate skills (i.e., second attributes), and the matching between required skills and candidate skills can include a closest match, which based on a match of a skill in the same or closest hierarchical category as the one or more unsatisfied required skills, wherein the skill in the same or closest hierarchical category as the one or more unsatisfied required skills (i.e., first attributes or second attributes) as disclosed can be interpreted as equivalent to content related to the first attributes, the second attributes or a combination thereof as recited);
“executing, by utilizing the search engine, a search based on the selection of the portion of the content, the first attributes, and the second attributes, or a combination thereof” (see Lambroschini, [0039]-[0040] for searching/discovering candidates for the project based on the required skills for the project (i.e., first attributes) and candidate skills (second attributes); wherein any code/module to perform the searching/matching as disclosed can be interpreted as equivalent to the search engine as recited; also, it should be noted that the claim recited “a search based on….OR a combination thereof”, which means the search can be performed based on one or more of the three claimed elements (i.e., “the selection of the portion of the content”, “the first attributes”, and “the second attributes”); and
“determining, based on the search, potential combinations of individuals, devices, or a combination thereof, for participating in the project, wherein the potential combinations are determined based on the individuals, the devices, or a combination thereof, in the potential combinations having a correlation with the first attributes, the second attributes, the portion of the content, or a combination thereof” (see Lambroschini, Fig. 2 and [0039]-[0041] for determining/providing project team(s) based on the search for candidates having skills matching the required skills (i.e., first attributes) and specified number of members for the project).
Thus, Lambroschini teaches identifying content (e.g., skill(s) in the same or closest hierarchical category) related/associated with search input/query (e.g., required skills) and searching for candidate team members based on required skills (i.e., for a match) and/or related skills (e.g., a closest match) (see Lambroschini, [0039]-[0040).
However, Lambroschini does not explicitly teach a feature for providing the related content to a user for selection of a portion of the content for a search and providing future recommended content for future search based on the selection of the portion of the content as equivalently recited as follows:
“providing the content to the graphical user interface search element”; and
“receiving, via the graphical user interface search element, a selection of a portion of the content to be searched via a search engine, wherein the selection of the portion of the content to be searched via the search engine is utilized by a controller to determine and provide future recommended content for use in a future search for a future project, wherein the future recommended content has a higher priority than other recommended content for the future search for the future project based on the future recommended content being correlated with the selection of the portion of the content”.
On the other hand, Choi explicitly teaches a feature for providing the related content to a user for selection of a portion of the content for a search and providing future recommended content for future search based on the selection of the portion of the content as equivalently recited as follows:
“providing the content to the graphical user interface search element” (see Choi, [page 2, lines 28-30] for providing the search terms (the content) provided/recommended by the search word recommendation system to a user terminal); and
“receiving, via the graphical user interface search element, a selection of a portion of the content to be searched via a search engine” (see Choi, [page 2, lines 28-32] for receiving a recommended search word selected by the user terminal from among the search terms provided by the search word recommendation system to the user terminal), 
“wherein the selection of the portion of the content to be searched via the search engine is utilized by a controller to determine and provide future recommended content for use in a future search for a future project, wherein the future recommended content has a higher priority than other recommended content for the future search for the future project based on the future recommended content being correlated with the selection of the portion of the content” (see Choi, [page 3, lines 48-53 (the last six lines of page 3)] for storing the selected recommendation search term at the search term recommendation system and referring to it (i.e., using it) when providing future suggestion term (i.e., the recommended search term with the number of time actually selected by the user terminal may be preferentially (i.e., higher priority) selected when selecting the recommended search term in the future)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Choi’s teaching to Lambroschini’s system by implementing a feature of providing/recommending related content for selection for searching and using the selected content for providing future content for future search (i.e., providing search suggestions/recommendations and using user selection on the search suggestions/recommendations to providing/improving future search suggestions/recommendations for future search).  Ordinarily skilled artisan would have been motivated to do so to provide Lambroschini’s system with an effective way to search for candidates based on content/skills related to required skills inputted by a user and improve the identifying of future related content based on user selections/actions. In addition, both of the references (Lambroschini and Choi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, searching system which searches for relevant data/object based on search query/criteria inputted by a user.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 2, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Lambroschini as modified by Choi teaches:
“ wherein the operations further comprising receiving the first attributes, the second attributes, or a combination thereof, from a computing device” (see Lambroschini, Fig. 1 and [0035]-[0036] for receiving, at the project team building device, information related to a project (e.g., attributes such as name, description, required skills associated with a project) from the recruiter computing device).

As to claim 3, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Lambroschini as modified by Choi teaches:
“wherein the operations further comprise generating a fit score for each combination of the potential combinations” (see Lambroschini, [0044] and [0061] for providing a completeness score metric for each project team).

As to claim 4, this claim is rejected based on the same reason as above to reject claim 3 and is similarly rejected including the following:
Lambroschini as modified by Choi teaches:
“wherein the operations further comprising providing, to a computing device, the potential combinations in a list ranked based on the fit score” (see Lambroschini, Fig. 2, element 218 for providing project team(s) (i.e., a list of project teams); also see [0052] for feature of providing a ranked list).

As to claim 5, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Lambroschini as modified by Choi teaches:
“wherein the operations further comprise receiving a selection of a combination of the potential combinations to participate in the project” (see Lambroschini, [0061] for selecting an optimal team/combination of candidates).

As to claim 6, this claim is rejected based on the same reason as above to reject claim 5 and is similarly rejected including the following:
Lambroschini as modified by Choi teaches:
“wherein the operations further comprising transmitting a signal to a different computer device advising of the selection of the combination of the potential combinations from the computing device” (see Lambroschini, Fig. 1 and Fig. 2 for communicating between different devices in the system regarding building/selecting candidate project team(s) for a project).

As to claim 10, this claim is rejected based on the same reason as above to reject claim 3 and is similarly rejected including the following:
Lambroschini as modified by Choi teaches:
“wherein the operations further comprising generating a confidence score for each individual, device, or a combination thereof, in each combination of the potential combinations, wherein the confidence score indicates a degree to which each individual, device or a combination thereof, within each combination has an attribute or characteristic in common with the first attributes, the second attributes, the content, or a combination thereof” (see Lambroschini, [0044] for completeness score metric based on percentage of the required skills that are meet by the team members; also see [0052] for ranking/scoring a candidate based on having a number of skills matching the required skills (i.e., first attributes or second attributes)).

As to claim 11, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Lambroschini as modified by Choi teaches:
“wherein the operations further comprise determining, based on third attributes associated with a different project and fourth attributes for individuals, devices, or a combination thereof, to participate in tasks associated with the different project, other content related to the third attributes, fourth attributes, or a combination thereof” (see Lambroschini, [0039]-[0040] wherein the searching process includes comparing between required skills for the process (i.e., third attributes) and candidate skills (i.e., fourth attributes), and the matching between required skills and candidate skills can include a closest match, which based on a match of a skill in the same or closest hierarchical category as the one or more unsatisfied required skills, wherein the skill(s) in the same or closest hierarchical category as the one or more unsatisfied required skills (i.e., third attributes or fourth attributes) as disclosed can be interpreted as equivalent to content related to the third attributes, the fourth attributes or a combination thereof as recited).

As to claim 12, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Lambroschini as modified by Choi teaches:
“wherein the operations further comprise providing a substitute individual, substitute, or a combination thereof, for at least one of the potential combinations” (see Lambroschini, [0048] and Fig. 2 for modifying the suggested team/combination by adding or removing one or more members from a project team).

As to claim 13, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Lambroschini as modified by Choi teaches:
“wherein the operations further comprise generating an attribute map including the content, the first attributes, the second attributes, or a combination thereof” (see Lambroschini, [0036] and [0040] wherein a taxonomy (i.e., hierarchy of categories), which is used to select/submit required skills/attributes associated with the project as well as to identify candidate skills/attributes and related skills/content, can be interpreted as equivalent to an attribute map as recited).

As to claim 14, Lambroschini teaches:
“A method” (see Lambroschini, Abstract and Fig. 1), comprising:
“determining, based on first attributes associated with a project and second attributes for individuals, devices, or a combination thereof, to participate in tasks associated with the project, content related to the first attributes, the second attributes or a combination thereof” (see Lambroschini, [0039]-[0040] wherein the searching process includes comparing between required skills for the process (i.e., first attributes) and candidate skills (i.e., second attributes), and the matching between required skills and candidate skills can include a closest match, which based on a match of a skill in the same or closest hierarchical category as the one or more unsatisfied required skills, wherein the skill in the same or closest hierarchical category as the one or more unsatisfied required skills (i.e., first attributes or second attributes) as disclosed can be interpreted as equivalent to content related to the first attributes, the second attributes or a combination thereof as recited);
“executing, by utilizing the search engine, a search based on the selection of the portion of the content, the first attributes, and the second attributes, or a combination thereof” (see Lambroschini, [0039]-[0040] for searching/discovering candidates for the project based on the required skills for the project (i.e., first attributes) and candidate skills (second attributes); wherein any code/module to perform the searching/matching as disclosed can be interpreted as equivalent to the search engine as recited; also, it should be noted that the claim recited “a search based on….OR a combination thereof”, which means the search can be performed based on one or more of the three claimed elements (i.e., “the selection of the portion of the content”, “the first attributes”, and “the second attributes”); and
“determining, based on the search, potential combinations of individuals, devices, or a combination thereof, for participating in the project, wherein the potential combinations are determined based on the individuals, the devices, or a combination thereof, in the potential combinations having a correlation with the first attributes, the second attributes, the portion of the content, or a combination thereof” (see Lambroschini, Fig. 2 and [0039]-[0041] for determining/providing project team(s) based on the search for candidates having skills matching the required skills (i.e., first attributes) and specified number of members for the project).
Thus, Lambroschini teaches identifying content (e.g., skill(s) in the same or closest hierarchical category) related/associated with search input/query (e.g., required skills) and searching for candidate team members based on required skills (i.e., for a match) and/or related skills (e.g., a closest match) (see Lambroschini, [0039]-[0040).
However, Lambroschini does not explicitly teach a feature for providing the related content to a user for selection of a portion of the content for a search and providing future recommended content for future search based on the selection of the portion of the content as equivalently recited as follows:
“providing the content to the graphical user interface search element”; and
“receiving, via the graphical user interface search element, a selection of a portion of the content to be searched via a search engine, wherein the selection of the portion of the content to be searched via the search engine is utilized by a controller to determine and provide future recommended content for use in a future search for a future project, wherein the future recommended content has a higher priority than other recommended content for the future search for the future project based on the future recommended content being correlated with the selection of the portion of the content”.
On the other hand, Choi explicitly teaches a feature for providing the related content to a user for selection of a portion of the content for a search and providing future recommended content for future search based on the selection of the portion of the content as equivalently recited as follows:
“providing the content to the graphical user interface search element” (see Choi, [page 2, lines 28-30] for providing the search terms (the content) provided/recommended by the search word recommendation system to a user terminal); and
“receiving, via the graphical user interface search element, a selection of a portion of the content to be searched via a search engine” (see Choi, [page 2, lines 28-32] for receiving a recommended search word selected by the user terminal from among the search terms provided by the search word recommendation system to the user terminal), 
“wherein the selection of the portion of the content to be searched via the search engine is utilized by a controller to determine and provide future recommended content for use in a future search for a future project, wherein the future recommended content has a higher priority than other recommended content for the future search for the future project based on the future recommended content being correlated with the selection of the portion of the content” (see Choi, [page 3, lines 48-53 (the last six lines of page 3)] for storing the selected recommendation search term at the search term recommendation system and referring to it (i.e., using it) when providing future suggestion term (i.e., the recommended search term with the number of time actually selected by the user terminal may be preferentially (i.e., higher priority) selected when selecting the recommended search term in the future)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Choi’s teaching to Lambroschini’s system by implementing a feature of providing/recommending related content for selection for searching and using the selected content for providing future content for future search (i.e., providing search suggestions/recommendations and using user selection on the search suggestions/recommendations to providing/improving future search suggestions/recommendations for future search).  Ordinarily skilled artisan would have been motivated to do so to provide Lambroschini’s system with an effective way to search for candidates based on content/skills related to required skills inputted by a user and improve the identifying of future related content based on user selections/actions. In addition, both of the references (Lambroschini and Choi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, searching system which searches for relevant data/object based on search query/criteria inputted by a user.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 15, this claim is rejected based on the same reason as above to reject claim 14 and is similarly rejected including the following:
Lambroschini as modified by Choi teaches:
“further comprising determining which of the potential combinations has a threshold level of correlation with the first attributes, the second attributes, or a combination thereof” (see Lambroschini, [0044] for a completeness score metric associated with each project team; also see [0061] for selecting an optimal team of candidates that satisfies all or a threshold number of required skills).

As to claim 16, this claim is rejected based on the same reason as above to reject claim 14 and is similarly rejected including the following:
Lambroschini as modified by Choi teaches:
“adjusting a fit score for a combination of the potential combinations if the first attributes, the second attributes, or a combination thereof” (see Lambroschini, [0044] and [0061] for determining a completeness score metric for each project team based on a percentage of the required skills that are met by the team members (i.e., the score will be adjusted/changed when required skills (i.e., first or second attributes) are changed)).

As to claim 19, this claim is rejected based on the same reason as above to reject claim 14 and is similarly rejected including the following:
Lambroschini as modified by Choi teaches:
“providing a new potential combination as attributes associated with the project change” (see Lambroschini, Fig. 2 and [0039] wherein a suggested team will be generated based on required skills/attributes submitted (i.e., different sets of required skills/attributes will result in different suggested teams).

As to claim 20, Lambroschini teaches:
“A non-transitory computer-readable device comprising instructions, which when loaded and executed by a processor, cause the processor to perform operations” (see Lambroschini, Abstract and Fig. 1) comprising:
“determining, based on first attributes associated with a project and second attributes for individuals, devices, or a combination thereof, to participate in tasks associated with the project, content related to the first attributes, the second attributes or a combination thereof” (see Lambroschini, [0039]-[0040] wherein the searching process includes comparing between required skills for the process (i.e., first attributes) and candidate skills (i.e., second attributes), and the matching between required skills and candidate skills can include a closest match, which based on a match of a skill in the same or closest hierarchical category as the one or more unsatisfied required skills, wherein the skill in the same or closest hierarchical category as the one or more unsatisfied required skills (i.e., first attributes or second attributes) as disclosed can be interpreted as equivalent to content related to the first attributes, the second attributes or a combination thereof as recited);
“executing, by utilizing the search engine, a search based on the selection of the portion of the content, the first attributes, and the second attributes, or a combination thereof” (see Lambroschini, [0039]-[0040] for searching/discovering candidates for the project based on the required skills for the project (i.e., first attributes) and candidate skills (second attributes); wherein any code/module to perform the searching/matching as disclosed can be interpreted as equivalent to the search engine as recited; also, it should be noted that the claim recited “a search based on….OR a combination thereof”, which means the search can be performed based on one or more of the three claimed elements (i.e., “the selection of the portion of the content”, “the first attributes”, and “the second attributes”); and
“determining, based on the search, potential combinations of individuals, devices, or a combination thereof, for participating in the project, wherein the potential combinations are determined based on the individuals, the devices, or a combination thereof, in the potential combinations having a correlation with the first attributes, the second attributes, the portion of the content, or a combination thereof” (see Lambroschini, Fig. 2 and [0039]-[0041] for determining/providing project team(s) based on the search for candidates having skills matching the required skills (i.e., first attributes) and specified number of members for the project).
Thus, Lambroschini teaches identifying content (e.g., skill(s) in the same or closest hierarchical category) related/associated with search input/query (e.g., required skills) and searching for candidate team members based on required skills (i.e., for a match) and/or related skills (e.g., a closest match) (see Lambroschini, [0039]-[0040).
However, Lambroschini does not explicitly teach a feature for providing the related content to a user for selection of a portion of the content for a search and providing future recommended content for future search based on the selection of the portion of the content as equivalently recited as follows:
“providing the content to the graphical user interface search element”; and
“receiving, via the graphical user interface search element, a selection of a portion of the content to be searched via a search engine, wherein the selection of the portion of the content to be searched via the search engine is utilized by a controller to determine and provide future recommended content for use in a future search for a future project, wherein the future recommended content has a higher priority than other recommended content for the future search for the future project based on the future recommended content being correlated with the selection of the portion of the content”.
On the other hand, Choi explicitly teaches a feature for providing the related content to a user for selection of a portion of the content for a search and providing future recommended content for future search based on the selection of the portion of the content as equivalently recited as follows:
“providing the content to the graphical user interface search element” (see Choi, [page 2, lines 33-34] for providing the search terms (the content) provided/recommended by the search word recommendation system to a user terminal); and
“receiving, via the graphical user interface search element, a selection of a portion of the content to be searched via a search engine” (see Choi, [page 2, lines 33-37] for receiving a recommended search word selected by the user terminal from among the search terms provided by the search word recommendation system to the user terminal), 
“wherein the selection of the portion of the content to be searched via the search engine is utilized by a controller to determine and provide future recommended content for use in a future search for a future project, wherein the future recommended content has a higher priority than other recommended content for the future search for the future project based on the future recommended content being correlated with the selection of the portion of the content” (see Choi, [page 3, lines 48-53 (the last six lines of page 3)] for storing the selected recommendation search term at the search term recommendation system and referring to it (i.e., using it) when providing future suggestion term (i.e., the recommended search term with the number of time actually selected by the user terminal may be preferentially (i.e., higher priority) selected when selecting the recommended search term in the future)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Choi’s teaching to Lambroschini’s system by implementing a feature of providing/recommending related content for selection for searching and using the selected content for providing future content for future search (i.e., providing search suggestions/recommendations and using user selection on the search suggestions/recommendations to providing/improving future search suggestions/recommendations for future search).  Ordinarily skilled artisan would have been motivated to do so to provide Lambroschini’s system with an effective way to search for candidates based on content/skills related to required skills inputted by a user and improve the identifying of future related content based on user selections/actions. In addition, both of the references (Lambroschini and Choi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, searching system which searches for relevant data/object based on search query/criteria inputted by a user.  This close relation between both of the references highly suggests an expectation of success when combined.

Claim 9 (effective filing date 10/20/2017) is rejected under 35 U.S.C. 103 as being unpatentable over Lambroschini (U.S. Publication No. 2015/0088567, Publication date 03/26/2015), in view of Choi (KR 20120096806, Publication date 08/31/2012), and further in view of Kannan et al. (U.S. Patent No. 10,592,806, effectively filed date 12/16/2014).

As to claim 9, Lambroschini as modified by Choi teaches all limitations as recited in claim 1 including identifying related content/attribute for searching for candidates for a project (see Lambroschini, [0040]).
However, Lambroschini as modified by Choi does not explicitly teach a feature of assigning a priority/score to a content/attribute to be searched as equivalently recited as follows:
“wherein the operations further comprise enabling an assignment of a priority to a portion of the content to be searched during the search via the search engine”.
On the other hand, Kannan et al. explicitly teaches a feature of assigning a priority/score to a content/attribute to be searched (see Kannan et al., [column 8, lines 54-56] and [column 9, lines 8-9] for associating/assigning a score to each candidate attribute).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Hannan et al.’s teaching to Lambroschini’s system (as modified by Choi) by implementing a feature of assigning/associating a priority/score with candidate attributes to be searched.  Ordinarily skilled artisan would have been motivated to do so to provide Lambroschini’s system with an effective way to search for candidates suitable for a project based priority/weight associated with different attributes of the candidates as suggested by Hannan et al. (see [column 9, lines 6-20]). In addition, both of the references (Lambroschini and Hannan et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, searching/management system which searches for candidates suitable for participating in a project.  This close relation between both of the references highly suggests an expectation of success when combined.

Claims 7, 8, 17 and 18 (effective filing date 10/20/2017) are rejected under 35 U.S.C. 103 as being unpatentable over Lambroschini (U.S. Publication No. 2015/0088567, Publication date 03/26/2015), in view of Choi (KR 20120096806, Publication date 08/31/2012), and further in view of Seshadri (U.S. Publication No. 2015/0100360, Publication date 04/09/2015).

As to claims 7 and 17, Lambroschini as modified by Choi teaches all limitations as recited in claims 6 and 14 respectively.
However, Lambroschini as modified by Choi does not explicitly teach a feature of receiving feedback associated with a project as equivalently recited as follows:
“wherein the operations further comprise receiving, from the selected combination, feedback associated with the project” (see claim 7), OR
“further comprising obtaining feedback associated with the project, a combination of the potential combinations, or a combination thereof” (see claim 17).
On the other hand, Seshadri explicitly teaches a feature of receiving feedback associated with a project (see Seshadri, [0069] for receiving feedback (e.g., the KPI score based on performance and feedback factor) related to the IT project).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Seshadri’s teaching to Lambroschini’s system (as modified by Choi) by implementing a feature of receiving feedback associated/related to a project.  Ordinarily skilled artisan would have been motivated to do so to provide Lambroschini’s system with an effective way to track the performance of the project team in performing the project. In addition, both of the references (Lambroschini and Seshadri) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, searching/management system which searches for candidates suitable for participating in a project.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claims 8 and 18, Lambroschini as modified by Choi teaches all limitations as recited in claims 7 and 14 respectively.
However, Lambroschini as modified by Choi does not explicitly teach a feature of adjusting weight/score for attributes based on feedback as equivalently recited as follows:
“wherein the operations further comprise adjusting, based on the feedback, a weight or parameter for optimizing a relevance of potential combinations generated in response to a future search for a future project” (see claim 8), OR
“further comprising utilizing the feedback to adjust a weight of attribute for use in the future search” (see claim 18).
On the other hand, Seshadri explicitly teaches a feature of adjusting weight/score for attributes based on feedback (see Seshadri, [0069] for updating selected and deployed IT consultant’s skill scores based on periodically obtaining KPI score (i.e., feedback) while working on the IT project and/or upon completing the IT project).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Seshadri’s teaching to Lambroschini’s system (as modified by Choi) by implementing a feature of adjusting skill scores for IT consultant selected or deployed for working on an IT project based on feedback (e.g., KPI score based on performance and feedback factors).  Ordinarily skilled artisan would have been motivated to do so to provide Lambroschini’s system with an effective way to track and improve the selected project team in performing the project. In addition, both of the references (Lambroschini and Seshadri) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, searching/management system which searches for candidates suitable for participating in a project.  This close relation between both of the references highly suggests an expectation of success when combined.





















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000





/Phuong Thao Cao/Primary Examiner, Art Unit 2164